Citation Nr: 1742688	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic headache disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a chronic headache disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's GERD is causally related to his service-connected cervical spine disability.


CONCLUSION OF LAW

Entitlement to service connection for GERD is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326.

The evidence of record, including the Veteran's April 2017 testimony, his private treatment records (including a May 2001 treatment record), and the Veteran's January 2012 VA examination, indicates that the Veteran has suffered from GERD during the period on appeal.  A November 1999 service treatment record indicates that the Veteran was prescribed nonsteroidal anti-inflammatory drugs (NSAID) to treat occipital headaches and neck pain at the C5-C6 spinal segment.  [The Board notes that the Veteran is currently service-connected for a cervical spine disability.]  A December1999 service treatment record indicates that the Veteran was diagnosed with GERD as secondary to NSAID usage.  

A January 2012 VA examination report included an opinion which found, among other things, that that the Veteran's GERD was "not caused by or related to NSAIDs uptake simply due to etiology of GERD."  This opinion does not appear to have been provided following full review or cognizance of the Veteran's medical history.  The examination report states that no "complaints or diagnostic studies for possible GERD were warranted for many years after the service," yet the record indicates that the Veteran was prescribed medication to treat GERD in May 2001, a little over a year after his separation from service.  The record also indicates that the Veteran continued to receive treatment for GERD prior to the January 2012 VA examination, but the examination does not discuss the numerous treatment records in which a medical professional prescribed medication specifically to treat GERD.  The Board finds that the evidence of record stands at least in equipoise on the issue of whether the Veteran's GERD is proximately due to his service-connected cervical spine disability.  Thus, service connection is warranted.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection); see also 38 C.F.R. § 3.310(a) (secondary service connection is awarded when a disability "is proximately due to or the result of a service connected [condition].")
ORDER

Entitlement to service connection for gastroesophageal reflux disease (GERD) is granted.


REMAND

Chronic Headache Disability

The medical evidence of record, including the Veteran's April 2017 testimony, his May 2004 treatment records, January 2005 treatment records, April and May 2010 treatment records, August and September 2011 private treatment records, and December 2015 private treatment records, indicates that the Veteran suffers from a headache disability.  

An October 1979 Report of Medical History notes that the Veteran reported a history of frequent or severe headaches as a result of "sinusitis."  February and March 1996 service treatment records indicate that the Veteran experienced headaches.  A November 1999 service treatment record indicates that the Veteran experienced headaches affecting the occipital area, recurrent for years prior to the date of the treatment note.  The service treatment record also appears to indicate that his headaches may have been related to a neck injury.  [The Board again notes that the Veteran is currently service-connected for a cervical spine disability.]  

Treatment records following the Veteran's service attribute his headaches to various causes.  The Board notes that the Veteran has referred to his headaches as "sinus headaches," and that the author of an April 2010 treatment record noted that:

"[The Veteran] was seen accompanied by his wife and they shared with me that for many years, probably ever since he was a teenager, he has been suffering from what he calls sinus headaches.  These headaches occur approximately twice a month and they were usually characterized by pressure in his face and forehead, although he does not remember the exact clinical characteristics of the headaches.  Over the last ten years, the headaches have been similar.  The previous headaches that he called sinus headaches also started oftentimes in the neck and occipital area. They tend to be bilateral and then they usually radiate to his face.  The headaches that he had for the last ten years are very similar, although they appear to be present most days[.]" (emphasis added).

A June 2011 VA examination notes that the Veteran's Report of Medical History upon entrance "clearly indicates positive history for frequent or severe headaches . . . [t]herefore, cephalgia (headaches) pre-existed military service."  A January 2012 VA examination report notes a diagnosis of cephalgia (or headaches), and the author of the report opined that the Veteran's headaches "preexisted military service."  The Author of the report added "[t]there is no indication of worsening beyond natural progression due to SC Cervical spine DDD."  The January 2011 VA examination failed to discuss whether the Veteran's service permanently worsened his headache disability beyond the normal progression of the disability.  Neither examination discussed whether the Veteran's current headache disability differs from the "sinus" headaches he reported at entrance, as discussed in numerous treatment records following the Veteran's service.  [The Board notes a May 2004 treatment record that notes chronic neck pain associated with tension headache progressing to migraines, as well as an October 2011 treatment record which notes that the Veteran's headaches improved following treatment of his service-connected cervical spine disability.] 

The Veteran's October 1979 Report of Medical Examination upon entrance contains no indication of a headache disability.  As such, the Veteran is presumed to have been sound (that is, free of a headache disability) at entrance.  See 38 C.F.R. § 3.304(b).  At the same time, evidence of record suggests that the Veteran suffered from a headache disability prior to his entry into active service.  The burden falls on VA to rebut the above-mentioned presumption of soundness with clear and unmistakable evidence that the Veteran suffered from a headache disability that pre-existed, and was not aggravated by, his service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Board finds that a new VA medical opinion is required to resolve this case.  The opinion should assess whether the Veteran suffers a headache disability as a result of his service (or whether the Veteran suffered from a headache disability prior to his service).  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that VA's obligation under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this Remand, TO AN APPROPRIATE MEDICAL EXPERT for a medical opinion to assess whether the Veteran suffers from a headache disability as a result of his service, or whether the Veteran suffered from a headache disability prior to his service.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Did the Veteran suffer from a headache disability that clearly and unmistakably (i.e., undebatably) pre-existed his March 1980 enlistment date.  If the examiner finds that the Veteran suffered from a headache disability that pre-existed the Veteran's service, the examiner should indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.  The examiner should also discuss the evidence which indicates, to a clear and unmistakable degree, that the Veteran's current headache disability is related to the pre-existing headache disability that he reported upon entrance.

(b)  If the examiner finds that the Veteran suffered from a headache disability that pre-existed the Veteran's service (which does not differ from his current headache disability), the examiner should also discuss whether the Veteran's headache disability was clearly and unmistakably not aggravated (e.g., not permanently worsened beyond the normal progression of that disease) by his subsequent period of service from March 1980 to March 2000, to include his service-connected cervical spine disability.  If the examiner finds that the Veteran's service did not aggravate the Veteran's pre-existing headache disability, the examiner should indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.

(c)  If the examiner cannot answer both (a) and (b) above to a degree of certainty that is clear and unmistakable, the examiner should then discuss whether it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from a headache disability that first manifested during his service or was otherwise directly related to his service, to include as secondary to his service-connected cervical spine disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.





______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


